
	

116 S705 IS: Preserving Arms Control Treaties (PACT) Act of 2019
U.S. Senate
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 705
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2019
			Mr. Van Hollen (for himself, Ms. Warren, Mr. Markey, Mr. Sanders, Ms. Klobuchar, Ms. Smith, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To prohibit the use of funds to take any action that would constitute a violation of the
			 Intermediate-Range Nuclear Forces Treaty for the duration of the six-month
			 withdrawal period from the INF Treaty, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Preserving Arms Control Treaties (PACT) Act of 2019.
		2.Prohibition on use of funds to take actions that would constitute violations of the
			 Intermediate-Range Nuclear Forces Treaty during the
			 six-month withdrawal period from the Treaty
 Notwithstanding any other provision of law, no funds may be obligated or expended to take any action that would constitute a violation of the INF Treaty for the duration of the six-month withdrawal period under the Treaty, effective as of February 2, 2019.
		3.Report on INF Treaty withdrawal
 (a)In generalNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter during the six-month withdrawal period described in section (2), the Secretary of State, in concurrence with the Secretary of Defense and the Director of National Intelligence, shall submit to the appropriate committees of Congress a report that includes the following elements:
 (1)A description of diplomatic, economic, and INF-compliant military measures that the United States has undertaken in order to bring the Russian Federation back into compliance during the six-month withdrawal period, including consultations with North Atlantic Treaty Organization (NATO) allies.
 (2)A description of the status of the development of the Russian Federation’s GLCM (SSC–8) and any other INF-range systems, their capabilities, current deployment levels, and the threat they may pose to the United States European and Asian allies and assets in the region.
 (3)A formal, detailed description of the arms control proposal that the President referenced in his State of the Union Address on February 5, 2019, and the status of any offer to convene the party or parties therein referenced to negotiate the terms of a new agreement.
 (b)Form of reportThe report required under subsection (a) shall be unclassified with a classified annex if necessary.
 4.DefinitionsIn this Act: (1)Appropriate committees of Congressthe term appropriate committees of Congress means—
 (A)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and
 (B)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.
 (2)INF TreatyThe term INF Treaty means the Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles, together with the Memorandum of Understanding and Two Protocols, signed at Washington December 8, 1987, and entered into force June 1, 1988.
